Case 2:17-cv-11910-MAG-DRG ECF No. 457-80 filed 10/23/18   PageID.12199   Page 1 of
                                      8




          EXHIBIT 20
Case 2:17-cv-11910-MAG-DRG ECF No. 457-80 filed 10/23/18   PageID.12200   Page 2 of
                                      8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-80 filed 10/23/18   PageID.12201   Page 3 of
                                      8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-80 filed 10/23/18   PageID.12202   Page 4 of
                                      8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-80 filed 10/23/18   PageID.12203   Page 5 of
                                      8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-80 filed 10/23/18   PageID.12204   Page 6 of
                                      8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-80 filed 10/23/18   PageID.12205   Page 7 of
                                      8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-80 filed 10/23/18   PageID.12206   Page 8 of
                                      8
